Citation Nr: 1204171	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating from October  14, 2004 to July 4, 2005 and initial ratings in excess of 10 percent from July 5, 2005 to March 26, 2007; in excess of 20 percent from March 27, 2007 to July 24, 2007; in excess of 50 percent from July 25, 2007 to August 31, 2008; and in excess of 10 percent from September 1, 2008 for bilateral hearing loss, to include the propriety of the rating reduction from 50 percent to 10 percent, effective from September 1, 2008.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for bilateral hearing loss and awarded a zero percent evaluation to this disability, effective from October 14, 2004.  During the current appeal, and specifically by a July 2005 rating action, the RO granted an increased evaluation of 10 percent, effective from July 5, 2005, for this service-connected disability.  By way of a January 2008 rating action, the RO granted increased evaluations of 20 percent, effective from March 27, 2007, and 50 percent, effective from July 25, 2007.  Subsequently, by way of a June 2008 rating action, the RO concluded that a decreased evaluation of 10 percent was warranted, effective from September 1, 2008.  

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  The Veteran was last afforded a VA audiological compensation and pension examination in January 2008.  His testimony at his subsequent hearing in October 2011 indicated that this service-connected disability had worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in April 2010.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's bilateral hearing loss, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's compensable rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Tuskegee, Alabama.  Thus, pertinent ongoing bilateral hearing loss treatment records since April 2010 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

With regards to the Veteran's treatment at the VAMC, the evidence reflects audiological consultations in July 2005, March 2007, and April 2010.  An opinion from a VA compensation and pension examiner dated in March 2008 indicates that outpatient hearing evaluations often use live voice presentation for speech discrimination scores, while compensation and pension examinations use a standardized recorded list of words presented by a male voice.  The Board observes that the July 2005, March 2007, and April 2010 consultations do not indicate how the speech discrimination scores were obtained, to include whether they were in accordance with the Maryland CNC test.  On remand, the RO should contact the VAMC in Tuskegee, Alabama that provided the July 2005, March 2007, and April 2010 consultations to determine how the speech discrimination scores were obtained and whether they were in accordance with the Maryland CNC test.

Also, in remanding this issue, the Board observes that the Veteran's statements throughout this appeal have indicated that he is unemployable as a result of hearing loss.  Specifically, the Veteran testified that his occupation is an electrician and that he is unable to hear people to do his job.  Lay statements from friends, relatives, and work associates dated in October 2005, December 2005, and March 2008 confirm that the Veteran's service-connected bilateral hearing loss disability affects his ability to perform work as an electrician.  The Board observes that, in previous claims for a TDIU, the Veteran reported that he has not worked since 1999 as a result of his service-connected bilateral hearing loss.  Further, the Board notes that, in addition to the service-connected bilateral hearing loss (currently 10%), service connection is also in effect for tinnitus (10%); vertigo associated with bilateral sensorineural hearing loss (30%); and posttraumatic stress disorder (PTSD) (30%).  

Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected audiological disabilities on his employability.  [With regard to the Veteran's service-connected PTSD, the Board notes that the Veteran last underwent a VA examination of this disability in June 2010 and that, since then, the Veteran has not asserted that this disability has increased in severity.]  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of hearing loss treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in Tuskegee, Alabama since April 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain information from the VAMC in Tuskegee, Alabama regarding how speech discrimination scores are obtained in outpatient audiological evaluations, to include whether such examinations use the Maryland CNC test and whether live voice presentation or a standardized recorded list of words is used.  The Board is particularly interested in the answer to this question, as it pertains to VA audiological consultations completed in July 2005, March 2007, and April 2010.  

4.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his bilateral hearing loss and to determine the effect, if any, of his service-connected bilateral hearing loss, vertigo associated with bilateral sensorineural hearing loss, and tinnitus on his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, including audiological testing, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

In addition, the examiner should opine as to whether the Veteran's service-connected bilateral hearing loss, vertigo associated with bilateral sensorineural hearing loss, and tinnitus alone preclude him from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report(s).  

5.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues on appeal-as are listed on the title page of this decision.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


